Citation Nr: 1141087	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for visual impairment (claimed as blurry vision).

2.  Entitlement to service connection for arthritis of the left shoulder.

3.  Entitlement to service connection for arthritis of the right shoulder.

4.  Entitlement to service connection for asthma, including as secondary to 
service-connected dysmetabolic syndrome X and sleep apnea.

5.  Entitlement to an initial rating higher than 50 percent for the sleep apnea.

6.  Entitlement to increased ratings for a low back disability involving grade-1 spondylolisthesis of L5 on S1 and bilateral pars defect at L5, initially rated as 
10-percent disabling from April 29, 2005 to May 6, 2007, then as 20-percent disabling from May 7, 2007 to October 1, 2009, and most recently as 40-percent disabling since October 2, 2009.

7.  Entitlement to an initial rating higher than 10 percent, as of February 15, 2008, for radiculopathy of the left lower extremity associated with this service-connected low back disability.

8.  Entitlement to increased ratings for a cervical strain, initially rated as 20-percent disabling from April 29, 2005 to October 1, 2009, and as 30-percent disabling since October 2, 2009.

9.  Entitlement to an initial rating higher than 30 percent for major depression with panic disorder.  

10.  Entitlement to an initial compensable rating for the dysmetabolic syndrome X.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from August to November 1991 and had additional service in the Army National Guard, including in May 1993 when he sustained the bulk of the injuries and consequent disabilities at issue.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).

Service connection has been established for a left shoulder strain, rated 20 percent, and for a right shoulder strain, rated 0 percent (noncompensable).  The Veteran claims he now has arthritis in his shoulders.  These claims for service connection for arthritis in both shoulders have been developed and certified for appellate review by the Board.  However, his claims for service connection for arthritis of both shoulders also raise additional claims for increased ratings for his left and right shoulder strains inasmuch as it is his alleged symptoms, not particular diagnoses, which form the bases of his claims for VA compensation and other benefits.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Since, however, the RO has not considered these inferred increased-rating claims for the left and right shoulder strains, that is, in the first instance, the Board is referring these claims to the RO for appropriate development and consideration to avoid potentially prejudicing the Veteran.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  The Board, however, is going ahead and deciding the claims for service connection for arthritis of the left and right shoulders since the RO already has considered and denied these claims, and in response the Veteran has perfected an appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2011).

As support for these and the several other claims at issue in this appeal, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board, also referred to as a Travel Board hearing. 


The claims for service connection for asthma and for higher ratings for the dysmetabolic syndrome X and psychiatric disorder require further development before being decided on appeal, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's complaints of blurry vision appear to be a symptom of his already service-connected headaches and have not been attributed to a separate disability caused or made worse by his military service. 

2.  There is no evidence of a superimposed injury or disease involving either eye in service.

3.  There is no X-ray or other radiographic evidence confirming the Veteran has arthritis in either shoulder; his only diagnoses, instead, are the left and right shoulder strains, for which service connection already has been granted and separate 20 and 0 percent respective ratings assigned.  He therefore already is being compensated for the shoulder disability related to his military service.

4.  The Veteran's sleep apnea is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and he has not required a tracheostomy.

5.  Prior to May 7, 2007, the Veteran's thoracolumbar spine had flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no reference to muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

6.  From May 7, 2007 until January 4, 2008, his thoracolumbar spine had flexion greater than 30 degrees, with motion in every direction.

7.  A VA examination on January 4, 2008, showed that flexion of his thoracolumbar spine was limited to 30 degrees, although he still had motion in every direction.

8.  At no time since the initial grant of service connection has his thoracolumbar spine been ankylosed or fixated in position.

9.  Since the initial grant of service connection, the Veteran's low back disability has resulted in mild incomplete paralysis of the sciatic nerve extending into his left lower extremity due to intervertebral disc syndrome (IVDS); there are no associated neurological abnormalities involving his right lower extremity, however.

10.  Prior to October 2, 2009, the evidence shows that flexion of his cervical spine was not limited to 15 degrees or less, and that there was motion in every direction.

11.  A VA examination on October 2, 2009, showed that flexion of his cervical spine was limited to 5 degrees, but that there was still motion in every direction.

12.  His service-connected cervical strain has never involved IVDS.


CONCLUSIONS OF LAW

1.  A disability involving visual impairment, claimed as blurry vision, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Arthritis of the left shoulder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Arthritis of the right shoulder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria are not met for an initial rating higher than 50 percent for the sleep apnea.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 6847 (2011).

5.  The criteria are not met for an initial rating higher than 10 percent for the 
grade-1 spondylolisthesis of L5 on S1 and bilateral pars defect from April 29, 2005 to May 6, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.21, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011). 

6.  But the criteria are met for an initial 10 percent rating for the associated radiculopathy of the left lower extremity since the initial grant of service connection on April 29, 2005 (rather than just since February 15, 2008).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2011). 

7.  The criteria are not met, however, for a rating higher than 20 percent for the grade-1 spondylolisthesis of L5 on S1 and bilateral pars defect at L5 from May 7, 2007 to January 3, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

8.  But as of January 4, 2008, the criteria are met for a higher 40 percent rating for the grade-1 spondylolisthesis of L5 on S1 and bilateral pars defect at L5 (rather than just as of October 2, 2009).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

9.  At no time prior to or since January 4, 2008, however, have the criteria been met for a rating higher than 40 percent for the grade-1 spondylolisthesis of L5 on S1 and bilateral pars defect at L5.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


10.  The criteria also are not met for an initial rating higher than 20 percent for the cervical strain from April 29, 2005 to October 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237 (2011).

11.  The criteria are not met, as well, for a rating higher than 30 percent for the cervical strain since October 2, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


With respect to his claims for service connection for visual impairment, claimed as blurry vision, and arthritis of the shoulders, the duty to notify has been satisfied by way of letters to the Veteran in May 2007 and September 2008.  These letters informed him of the evidence required to substantiate these service-connection claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also apprised of the downstream disability rating and effective date elements of these service-connection claims, in compliance with Dingess.  And the letters were sent prior to the initial adjudication of these claims in January 2009, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

With respect to his increased-rating claims for sleep apnea, his low back disability, and cervical strain, since these claims arose in another context - namely, him trying to establish his underlying entitlement to service connection, and this requested benefit since has been granted, there is no requirement to provide notice concerning his "downstream" claims for higher initial ratings for these disabilities.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide him a statement of the case (SOC) if this disagreement is not resolved.  And the RO sent him this required SOC in September 2008, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning higher initial ratings for these now service-connected disabilities.  As such, no further notice is required regarding these claims.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative identified as potentially relevant, including his VA and private treatment records.  He also has been afforded numerous VA compensation examinations to determine the severity of his service-connected sleep apnea, low back disability, and cervical strain.  

The findings from those examinations and the other evidence in the file provide the information needed to properly rate these disabilities, so no additional examinations are needed to fairly decide these claims.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With respect to his service-connection claims, the Veteran also has been afforded a VA examination to determine the etiology of his right and left shoulder disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of this examination attributes his complaints of bilateral shoulder pain to sprains, not to arthritis, and as already mentioned he is being compensated for these sprains since it has been conceded this is disability related to his military service (i.e., service-connected disability).  He was also provided VA examinations to address his complaints of blurry vision.  And the results of these examinations indicate his complaints are due to his already service-connected headaches.  So he also already is being compensated for this impairment.  The record indicates, as well, that he has been diagnosed with presbyopia, which is a type of refractive error, so generally not subject to service connection as a matter of law, and there is no evidence of additional disability from aggravation of this defect during service by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.

In light of this development of these claims, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of these claims.


II.  Service-Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Certain conditions, including arthritis, are chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct incurrence or aggravation or by using presumptions, if applicable.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Disorders first diagnosed after discharge from service may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  The Veteran's lay testimony also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67   (1997) and Layno v. Brown, 6 Vet. App. 465, 469 )1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it 

as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the first and indeed most fundamental requirement for a 
service-connection claim, which is that the Veteran have proof he has the claimed disability, the Court has clarified that this requirement is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To warrant the granting of service connection, however, this disability still has to be linked to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


A.  Service Connection for Visual Impairment, Claimed as Blurry Vision

The Veteran's service treatment records (STRs) show that in May 1993 he fell approximately 40 feet from a tower while navigating an obstacle course during a period of active duty in the Army National Guard.  That accident was the basis for his several claims and consequent disabilities now service connected, including those affecting the lumbosacral and cervical segments of his spine.  But he also claims that he has blurred vision as a result of that accident.  For the reasons and bases set forth below, however, the Board finds no grounds to grant this claim, so it must be denied.

The STRs concerning that May 1993 obstacle-course injury make no reference to eye problems or visual impairment, including to blurred vision.  In fact, there is no complaint, finding, or diagnosis in any of the STRs concerning blurred vision.  Post-service medical evidence indicates the Veteran developed cervicogenic headaches as result of that 40-foot fall, and he experiences blurred vision associated with these headaches.  Indeed, service connection has been granted for these headaches, but since there is no separate disability to account for his complaints of blurred vision, that is, apart from these headaches, the RO properly denied this claim.

He was afforded a VA examination in December 2008 in connection with this claim.  He reported headaches, described as a sharp pain behind his eyes, with tearing.  However, he denied vision problems and said he can read "just fine."  An examination of both eyes was unremarkable, and testing revealed 20/20 vision bilaterally, so completely normal.  When again examined by VA in November 2009, he reported episodes of dizziness and blurred vision.  But testing revealed 20/25 vision in his right eye and 20/20 in his left, so completely normal or nearly so.  The diagnostic assessment was rule out migraine and presbyopia.


So the only diagnoses to account for his complaints of blurred vision are headaches and possible presbyopia.  He already is being separately compensated for the headaches and associated disability; he has a 10 percent rating for these headaches, status post that head trauma in service.  And regarding his suspected presbyopia, it is a type of refractive error that generally cannot be service connected as a matter of law since it is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  VA's General Counsel has explained there is a distinction under the law between a congenital or developmental "disease" versus a congenital or developmental "defect" for 
service-connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  In VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)), the General Counsel held that service connection may be granted for "diseases" (but not "defects") of congenital, developmental or familial origin, and indicated that support for this position could be found in VA regulations themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In this particular case at hand, however, there is no indication the Veteran had a superimposed injury in service to account for his complaints of blurred vision.

In denying this claim, the Board also has considered the Veteran's lay statements and hearing testimony that he has instances of blurred vision.  He is competent, even as a layman, to attest to this.  See Buchanan, 451 F.3d at 1336 (holding that both lay and medical evidence must be considered in a claim for service connection).  But he is not competent to attribute or ascribe his blurred vision to an underlying diagnosis or disability.  Instead, this requires supporting medical evidence.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms but not medical diagnosis and noting example in footnote 4 of competence of lay testimony with regard to a broken leg but not a form of cancer).

The Board therefore finds that the preponderance of the evidence is against this claim of entitlement to service connection for visual impairment, claimed as blurred vision.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim is denied.

B.  Service Connection for Arthritis of Both Shoulders

As already explained, service connection has been established for a left shoulder strain, rated 20 percent, and for a right shoulder strain, rated 0 percent.  The Veteran also has these additional claims for arthritis in his shoulders, however, so on the premise he has this additional disability.  But even he conceded in his June 2011 hearing testimony before the Board that he does not have arthritis in his shoulders, at least has not been told that he does, so even he seemingly readily concedes that he does not have this claimed disability.  These claims therefore must be denied because he has not established (and, again, does not even contend) that he has this claimed disability - which, as already mentioned, is the most essential and fundamental requirement for any service-connection claim.  Else, there is no current disability to attribute to military service, including by way of a service-connected disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).


The Board has reviewed the Veteran's STRs, as well as numerous medical records concerning his evaluation and treatment since service.  These post-service records include numerous VA examination reports, VA outpatient treatment records, and private treatment records.  But none of these reports indicates he has arthritis in either shoulder; arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  It is especially noteworthy in this regard that his shoulders were examined for VA compensation purposes in September 2008, and the only diagnoses were left and right shoulder strains.  Because there was no X-ray evidence of arthritis, this diagnosis was not rendered.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  Because there must be objective (i.e., radiographic) confirmation of arthritis, the Veteran is not competent to make this determination.  And, again, even he readily concedes he does not have arthritis in his shoulders and has not been told otherwise.

The preponderance of the evidence therefore is against these claims.  And as the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal of these claims must be denied.

III.  Entitlement to an Initial Rating 
Higher than 50 Percent for the Sleep Apnea

On June 17, 2008, the Veteran filed a claim for service connection for sleep apnea.  Evidence developed in connection with his claim shows that he had developed obstructive sleep apnea after he left the military.  However, a VA examiner had reviewed the claims file, examined the Veteran, and concluded that his sleep apnea was related to the injury in service when he fell 40 feet from the tower while navigating the obstacle course.  The examiner explained that the sleep apnea was caused by the Veteran's excessive weight gain, which in turn was caused by his service-connected dysmetabolic syndrome X.  The RO therefore granted service connection for the sleep apnea on this secondary basis.  See 38 C.F.R. § 3.310(a) and (b) (2011).  The RO assigned an initial 50 percent rating from the date of claim on June 17, 2008.  The Veteran appealed by requesting a higher initial rating.

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection for this disability, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3. 

The Veteran's sleep apnea has been as rated 50-percent disabling under Diagnostic Code (DC) 6847.  Under this code, a 50 percent rating requires the use of a breathing assistance device such as a continuous positive airway pressure (CPAP) machine.  The next higher rating of 100 percent is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if a tracheostomy is required.  See 38 C.F.R. § 4.97, DC 6847.

After reviewing the record, the Board finds that the Veteran's sleep apnea does not meet the criteria for this higher 100 percent disability rating under DC 6847.  The Board has reviewed several VA examination reports, as well as numerous VA and private treatment records, none of which shows any evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that the Veteran has ever undergone a tracheostomy.

Of particular relevance, a sleep study performed at the Deborah Heart and Lung Center in June 2008 merely notes that he suffers from severe obstructive sleep apnea syndrome, with no other findings.  It was recommended that he lose weight.  

A December 2008 VA examination report also notes that he was issued a CPAP machine four weeks earlier, which had improved his prior complaints of daytime fatigue due to obstructive sleep apnea.  A July 2010 VA treatment record notes that CPAP machine had to be increased from 9 mm to 15 mm, as he was still choking at night while at the lower setting.  And he made note of this needed change while testifying during his June 2011 hearing before the Board.  He also said that he had been experiencing "heart issues," including what he suspected was a heart attack (myocardial infarction) about 2 months earlier.  He added that he was taking medications to control his blood pressure and cholesterol.  But he then went on to acknowledge that clinical evaluation, testing and work up had been negative for indications of a myocardial infarction versus a "mild" infarction.  In any event, there has not been the required medical indication of chronic respiratory failure with carbon dioxide retention or cor pulmonale associated with his sleep apnea.  Nor do any of his records indicate he has ever undergone a tracheostomy.

Accordingly, the Board finds that the preponderance of the evidence is against this Veteran's claim for an initial rating higher than 50 percent for the sleep apnea.  Because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim is denied.  38 C.F.R. § 4.3.

IV.  Entitlement to an Initial Rating Higher than 10 Percent for the Grade-1 Spondylolisthesis of L5 on S1 and Bilateral Pars Defect at L5 from April 29, 2005 to May 6, 2007, a Rating Higher than 20 Percent from May 7, 2007 to October 1, 2009, and a Rating Higher than 40 Percent Since October 2, 2009

This rating has been "staged" as indicated.  The Board therefore need only determine whether this was an appropriate staging.

The Veteran as mentioned injured his lower back as a result of the May 1993 accident in which he fell 40 feet while doing an obstacle course.  On April 29, 2005, he filed a claim for service connection for the consequent low back disability.  

The RO initially denied service connection for a lumbosacral strain/sprain in an August 2005 rating decision.  Since the Veteran did not initiate an appeal by filing a notice of disagreement (NOD) within one year, that decision became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In October 2006, however, he filed a petition to reopen this claim based on new and material evidence.  The RO issued a subsequent January 2007 decision in which it found that new and material evidence had not been submitted to reopen this claim of entitlement to service connection for a lumbosacral strain/sprain.  But on May 7, 2007, the RO received a letter from his representative arguing that the January 2007 rating decision should be amended on the basis of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 3.105.  And in a June 2007 decision the RO found that the August 2005 rating decision, which was the initial decision concerning this claim, involved CUE by failing to grant service connection for a lumbosacral sprain/strain.  This finding was based on the fact that the injury in May 1993 clearly had occurred during a period of active duty for training (ACDUTRA).  See 38 U.S.C.A. § 101(21), (24) ; 38 C.F.R. § 3.6(a) (Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or an injury incurred in the line of duty).

The RO therefore amended the August 2005 rating decision on the basis of CUE by granting service connection for this disability.  The RO assigned an initial 10 percent rating for the Veteran's lumbosacral sprain/strain, effective retroactively from April 29, 2005.  He appealed that decision by requesting a higher initial rating.  See Fenderson, 12 Vet. App. at 125-26.

In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice even to claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The first "staging" of his rating occurred when the RO issued an August 2007 rating decision granting an increased rating to 20 percent for his lumbosacral strain/sprain.  But rather than granting the higher 20 percent rating back to the original date of claim on April 29, 2005, the RO assigned an effective date of May 7, 2007.  The RO mistakenly determined that was the date of claim, when in fact it was merely the date he had first presented his argument based on CUE.  Since the August 2005 rating decision was amended on the basis of CUE, the date of claim is, in actuality, April 29, 2005.

In another rating decision since issued in December 2009, the RO also granted another increased rating to 40 percent for the Veteran's lumbosacral strain.  The RO assigned an effective date for this increase back to October 2, 2009, since it determined that was the date that a VA examination showed this disability first met the criteria for a 40 percent rating.  In a July 2010 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU).  It was in this most recent decision that the RO first recharacterized this low back disability as grade-1 spondylolisthesis of L5 on S1 and bilateral pars defect at L5.


The Veteran's low back disability is rated under DCs 5237 and 5243, for lumbosacral strain and IVDS.  Under the applicable criteria, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

And an even higher 100 percent rating is assigned if there is unfavorable ankylosis of the entire spine (when considering all segments - cervical, thoracic and lumbar (thoracolumbar)).  Id.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

The Rating Schedule also lists normal ranges of motion of the thoracolumbar spine for VA purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458  (Aug. 27, 2003).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).


In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , DCs 5235-5242, Note (1).  Neurological manifestations are rated pursuant to DC 8520, which pertains to paralysis of the sciatic nerve.  Indeed, in this case the RO issued a November 2009 rating decision granting service connection and assigning a separate 10 percent rating for radiculopathy of the left lower extremity associated with this 
service-connected low back disability.

If the Veteran's disability also includes disc disease (IVDS), then his disability also may be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DC 5243.  Under this Formula, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See the explanatory Note (1) in DC 5243.

A.  10 Percent from April 29, 2005 to May 6, 2007

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's low back disability for this initial period at issue.  The only medical evidence during this initial period is the report of his June 2005 VA examination, a September 2006 MRI report, and an October 2006 report from his treating chiropractor, none of which indicates that a disability rating higher than 10 percent is warranted for his low back disability.

The June 2005 VA examination report notes that the Veteran's thoracolumbar spine demonstrated 90 degrees of flexion, 20 degrees of extension, and 25 degrees of lateral flexion and rotation in both directions, for a combined range of motion of 210 degrees.  The examiner commented that range of motion was limited by pain, but that repetitive movements caused no additional loss of motion due to pain, fatigue, weakness, or incoordination.  The lumbar spine revealed tenderness but no spasm.  In addition, motor testing was 5/5, deep tendon reflexes were normal, and no sensory deficits were elicited in either lower extremity.  The Veteran also walked with a normal gait.  The diagnoses included lumbosacral strains/sprains.  

No radiographs were taken during that VA examination, but the September 2006 MRI report mentioned revealed:  (1) mild grade-1 spondylolisthesis of L5 on S1, with possible pars defects bilaterally at the L5 level; and (2) mild to moderate central disc protrusion at the L4-5 level. 

In his October 2006 report, R.P., D.C., the Veteran's treating chiropractor, noted that the Veteran's complaints included low back pain radiating into his left leg.  R.P. also indicated that "physical examination over the last few years [had] consistently revealed significant muscle spasms, tenderness to palpation, restricted ranges of motion of the cervical, thoracic and lumbar spine. . . ."  R.P. also pointed out that orthopedic and neurologic examination procedures were indicative of thoracic and lumbar disc herniations, as well as lumbar spinal dysfunction.  However, R.P. did not include findings from actual neurologic testing to confirm the presence of IVDS and did not list any findings from range-of-motion testing, in degrees, to permit meaningful comparison with the rating criteria.

The Veteran's disability, therefore, is not shown to have warranted a rating higher than 10 percent during this initial period at issue since his thoracolumbar spine had forward flexion greater than 60 degrees and since there was a combined range of motion (when also considering backward extension, lateral flexion and rotation) greater than 120 degrees.  In addition, the VA examiner in June 2005 made no reference to muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Veteran's chiropractor indicated the Veteran's thoracolumbar spine had consistently demonstrated restricted motion, he did not specify to what extent by clarifying findings from actual range-of-motion testing in degrees.  He also reported spasms in the thoracolumbar spine, but did not suggest they were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In light of these findings, the Veteran's low back disability did not meet the criteria for a higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine prior to May 7, 2007.  38 C.F.R. § 4.71a, DC 5237. 

And since the VA examiner noted the Veteran's spine did not demonstrate any additional loss of motion after repetitive movements, a disability rating higher than 10 percent is not warranted under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.  See also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, but is just one factor to be considered when evaluating functional impairment).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating.  Id., at *5.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for increasing the rating beyond the 
10-percent level for this initial period.

Also significant is the fact that the Veteran walked with a normal gait and demonstrated full strength (5/5) in both lower extremities.  In short, there is simply no basis to assign a disability rating higher than 10 percent based on functional loss due to pain, weakness, fatigability, or incoordination of the thoracolumbar spine.  Id.

In reaching this decision, the Board also finds that a rating higher than 10 percent is not warranted based on IVDS, which was first documented in the September 2006 MRI report showing (1) mild grade-1 spondylolisthesis of L5 on S1, with possible pars defects bilaterally at the L5 level; and (2) mild to moderate central disc protrusion at the L4-5 level.  The June 2005 VA examination report notes there had been no bed rest or incapacitating episodes prescribed by a physician in the last twelve months.  While the Veteran indicated that he had voluntarily prescribed himself bed rest for four to five days during the last twelve months, it was never prescribed by a physician, as required under the rating schedule.  See Note to 38 C.F.R. § 4.71a, DC 5243.  But even assuming for the sake of argument that these four-to-five days of bed present had been prescribed by a physician, it still would not meet the criteria for the minimum 10-percent rating, which requires incapacitating episodes having a total duration of at least one week during the past 12 months.  One week totals seven days, so not just the four to five days he mentioned as being bedridden and resultantly incapacitated.

In light of the findings showing significant motion in every direction, with flexion of 90 degrees, the lack of functional loss after repetitive movements, and no bed rest prescribed by a physician, the Board finds that the Veteran's low back disability was properly rated 10 percent prior to May 7, 2007.

B.  20 Percent from May 7, 2007 until October 1, 2009

The RO assigned this higher 20 percent rating as of May 7, 2007, after determining this was the date of claim for a higher rating.  As already explained, however, this was merely the date that the Veteran had first presented the argument that service connection was warranted because there was CUE in a prior RO decision that had denied the claim.  In any event, the Board is now required to adjudicate whether a disability rating higher than 20 percent is warranted from May 7, 2007 until October 1, 2009; this rating was increased to 40 percent as of October 2, 2009.

After considering the relevant evidence of record, the Board finds that it supports the higher 40 percent rating at an earlier date - namely, as of January 4, 2008, because on that date a treatment record shows that forward flexion of the thoracolumbar spine was limited to 30 degrees.  Before discussing this report, however, the Board notes that there is no basis for assigning a rating higher than 20 percent prior to that date.  

The only evidence during this brief period from May 7, 2007 until January 4, 2008 is a July 2007 VA examination report noting the Veteran's thoracolumbar spine demonstrated 60 degrees of flexion, as well as 30 degrees of extension, left and right lateral flexion, and left and right rotation, for a combined range of motion of 210 degrees.  Pain was only present at 50 degrees of flexion, 20 degrees of extension, 20 degrees of left and right lateral flexion, and 20 degrees of left and right rotation.  There was moderate pain, spasm, and tenderness, but no weakness.  The examiner commented that there was no additional loss of motion after three repetitive movements due to pain, fatigue, weakness, or incoordination.

In light of these findings, there is no basis to assign a disability rating higher than 20 percent under General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's forward flexion was clearly greater than 30 degrees, and he demonstrated pain-free motion to 50 degrees.  And since there is motion in every direction, albeit less than normal, there is no indication of favorable ankylosis of his entire thoracolumbar spine (referring to the combined thoracic and lumbar segments).  Ankylosis, as already explained, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay, 9 Vet. App. at 81 citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See also Lewis, 3 Vet. App. at 259 [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

And since the examiner found no additional loss of motion after three repetitive movements in any direction due to pain, fatigue, weakness, or incoordination, a disability rating higher than 20 percent is not warranted under 38 C.F.R. § 4.40, 4.45, and 4.59.  See DeLuca, supra. 

In conclusion, the Board find that there is no basis to assign a rating higher than 20 percent until January 4, 2008.  As of that date, however, the Veteran had sufficient limitation of his forward flexion to warrant the higher 40 percent rating.

C.  40 Percent Since January 4, 2008

The RO assigned a 40 percent rating for the Veteran's low back disability as of October 2, 2009.  But for the reason already discussed, the Board now finds that this 40 percent rating should instead date back to January 4, 2008.

This report in question dated January 4, 2008, from M.K., D.O., indicates the Veteran's thoracolumbar spine demonstrated limited flexion to only 30 degrees.  This finding, alone, is sufficient to assign this higher 40 percent rating as of this earlier date.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, then the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, then the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, then the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Because the Veteran established his entitlement to this higher 40 percent rating after the filing of his claim, scenario (1) applies, meaning the effective date of this higher rating is governed by when the increase is shown to have occurred, i.e., the date entitlement arose as contemplated by 38 C.F.R. § 3.400(o)(1).  And this, as mentioned, was as of January 4, 2008.

Consequently, the only issue remaining for discussion is whether his disability has met the criteria for a rating higher than 40 percent since January 4, 2008.  Unfortunately, though, it has not, so to this extent his appeal must be denied.

In addition to 30 degrees of flexion when examined by Dr. M.K. in January 2008, the Veteran's thoracolumbar spine demonstrated 15 degrees of extension, as well as 15 degrees of left and right lateral flexion.  (Rotational movements were not recorded.)  Furthermore, an October 2009 VA examination report also shows motion in every direction, with 10 degrees of flexion, 5 degrees of extension, 5 degrees of left lateral flexion, 15 degrees of right lateral flexion, 5 degrees of left rotation, and 15 degrees of right rotation.  Since these movements preclude a finding of unfavorable ankylosis of the entire thoracolumbar spine, a disability rating higher than 40 percent is not warranted.  And, again, this is true even considering his complaints of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also reviewed numerous VA outpatient treatment records, but none of which indicates there is any ankylosis in any segment of his spine.  It is also worth mentioning that the DC 5243 for IVDS does not provide a disability rating higher than 40 percent.  In short, the there is simply no basis to assign a disability rating higher than 40 percent for the Veteran's low back disability since January 4, 2008.  

V.  Entitlement to an Initial Rating Higher than 10 Percent for Radiculopathy of the Left Lower Extremity, Effective February 15, 2008

In a statement received on February 15, 2008, the Veteran identified a claim for compensation for nerve damage.  A VA examination performed in September 2008 indicated that the Veteran had a "moderate" degree of left L5-S1 radiculopathy associated with his service-connected low back disability.  As a result, a November 2008 rating decision granted service connection and assigned an initial 10 percent rating for radiculopathy of the left lower extremity associated with the low back disability.  The RO assigned an effective date of February 15, 2008, the date it had received his claim for nerve damage. 

As to the determination of an appropriate rating for the Veteran's radiculopathy of the left lower extremity, DC 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a , DC 8520. 


The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Initially, the Board notes that the appeal for the Veteran's low back disability began from a claim he filed on April 29, 2005.  This is significant because, in rating a disability involving the spine, the rating schedule provides that any associated objective neurological abnormalities are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , DCs 5235-5242, Note (1).  In other words, any neurological abnormalities requiring a separate rating are part of the underlying spine disability - meaning that an allegation of nerve damage is not a separate claim for service connection but rather part of the increased rating claim.  That being said, the central issue is not when the Veteran first filed a claim for neurological abnormalities associated with his low back disability, which in this case was on February 15, 2008, but when the medical evidence first showed such abnormalities since he filed his original claim for service connection for a low back disability on April 29, 2005.

The Board finds that the initial 10 percent rating assigned for the Veteran's radiculopathy of the left lower extremity should be granted effective retroactively back to the date of claim on April 29, 2005, as evidence shows mild incomplete paralysis of the left lower extremity since that date.  The first radiographic evidence of IVDS was from an MRI performed in September 2006, as this showed evidence of (1) mild grade-1 spondylolisthesis of L5 on S1, with possible pars defects bilaterally at the L5 level; and (2) mild to moderate central disc protrusion at the L4-5 level.  But the fact that the Veteran had reported low back pain with radiation to the left lower extremity since April 29, 2005, strongly suggests that he had some incomplete paralysis of the left lower extremity since that date.  In this regard, a March 2004 report from his treating chiropractor notes that he complained of low back pain with numbness and weakness down the left leg.  Straight leg raising was also positive for the left leg.  The diagnosis included lumbar disc herniatation, with possible lumbar radiculopathy.

The Board is aware that this report is dated slightly more than one year prior to the date of claim on April 29, 2005, and that the relevant temporal focus is generally from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Nevertheless, this report is relevant in that it shows that the Veteran most likely experienced mild incomplete paralysis of the left lower extremity at the time he filed his claim on April 29, 2005.  

In contrast, the June 2005 VA examination report makes no reference to any neurological abnormalities, as there were no sensory deficits, full strength of 5/5 for both lower extremities, and symmetrical deep tendon reflexes.  

In light of these inconsistent findings concerning whether the Veteran experienced radiculopathy involving mild incomplete paralysis of the left lower extremity prior to February 15, 2008, the Board will resolve this doubt in his favor and assign the 10 percent rating back to the date of his original claim on April 29, 2005.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. §§ 3.102 and 4.3 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue). 

The Board must therefore determine whether a disability rating higher than 10 percent is warranted for this radiculopathy of the Veteran's left lower extremity for the entire period since April 29, 2005.  After carefully reviewing the evidence of record, however, the Board finds no basis to grant a disability rating higher than 10 percent for his left lower extremity radiculopathy, since the most probative evidence indicates there has been no more than mild incomplete paralysis of the left sciatic nerve for the entire period since the initial grant of service connection.  

To reiterate, the June 2005 VA examination report makes no reference to any neurological abnormalities, as there was no sensory deficits, full strength of 5/5 for both lower extremities, and symmetrical deep tendon reflexes bilaterally.  The July 2007 VA examination report notes that both sensory and motor function were normal.  The VA examiner therefore indicated that neurological testing was normal.  In his January 2008 report, Dr. M.K. recorded the Veteran's complaints of paresthesias involving both lower extremities.  However, strength was 5/5 and no specific neurological findings were reported on clinical evaluation.  In sum, these findings clearly indicate that the Veteran has no more than mild incomplete paralysis of the left lower extremity.  In fact, the only findings were the Veteran's subjective complaints and radiologic evidence of IVDS.  

The only indication in the record that the Veteran's left lower extremity is manifested by moderate radiculopathy comes from a September 2008 VA examination report.  That examination was performed primarily to determine whether there is any radiculopathy associated with the service-connected low back disability, which was the basis for assigning the separate 10 percent rating.  But the VA examiner merely recorded the Veteran's complaints of radiation pain, weakness, and numbness down the left leg, with no objective neurological testing to determine the exact severity of these symptoms.  The examiner then concluded, without actually performing any neurological testing, that the Veteran has a "[m]oderate degree of L5-S1 radiculopathy."

Although this VA examiner characterized the Veteran's radiculopathy as "moderate," the Board rejects the notion that the Veteran actually has moderate incomplete paralysis of the left sciatic nerve based on this one report.  Words such as "mild," "moderate," and "moderately severe" are not defined in VA's Rating Schedule.  These appear to be general terms.  Also, VA regulation provides some guidance in these situations under 38 C.F.R. § 4.2, which acknowledges that:

Different examiners, at different times, will not describe the same disability in the same language.  Features of the disability which must have persisted unchanged may be overlooked or a change for the better or worse may not be accurately appreciated or described.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.... If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 

Since the September 2008 VA examination report does not contain any findings from objective neurological testing to verify that the Veteran actually has "moderate" incomplete paralysis of the left sciatic nerve, this VA examiner's characterization of "moderate" radiculopathy of the left lower extremity is of limited probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  It is also not supported by the medical evidence obtained prior to this report, as outlined above, as well as medical evidence since this report, as outlined below.  

Evidence since the September 2008 VA examination report shows very few neurological findings involving the left lower extremity.  An October 2009 VA examination report indicates the presence of some neurological findings in both lower extremities, as straight leg raising was positive in both lower extremities to 20 degrees, with the absence of deep tendon reflexes in the left lower extremity.  But a recent electromyography (EMG) and nerve conduction study (NCS) performed during a VA examination in January 2010 revealed no evidence of radiculopathy or neuropathy in either lower extremity.  The examiner therefore commented that these studies were normal.  The Board places significant probative value on these findings, since an EMG and an NCS are both reliable and valid tests for determining the level of neurological abnormalities in the lower extremities.  See Owens, 7 Vet. App. at 433.  


In addition to these tests, the January 2010 report also notes that motor strength was normal (5/5) bilaterally, that reflexes of the left lower extremity were normal, and that sensory testing involving vibration, light touch, and position sense were all normal for the left lower extremity.  Apparently, testing involving the right lower extremity was not administered because the Veteran did not report any complaints concerning this extremity.  

Based on the forgoing, the Board finds that the preponderance of the evidence is against an initial rating higher than 10 percent for the Veteran's radiculopathy of the left lower extremity associated with his service-connected low back disability, as the evidence shows no more than mild incomplete paralysis of the left sciatic nerve.  And as the preponderance of the evidence is against this aspect of his claim, the doctrine of reasonable doubt is not for application, and this portion of the appeal of this claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board also finds there is no basis to assign a separate compensable rating for radiculopathy of the right lower extremity associated with this service-connected low back disability.  The Veteran's complaints pertain to his left lower extremity, and the medical evidence discussed above does not show any incomplete paralysis of the right sciatic nerve (just the left).  Hence, this aspect of his appeal is also denied.

VI.  Entitlement to Increased Ratings for the Cervical Strain, Initially Rated as 20-percent Disabling from April 29, 2005 to October1, 2009, and as 30-Percent Disabling since October 2, 2009

The record shows that the Veteran also injured his cervical spine in the May 1993 accident, diagnosed as a cervical strain.  Service connection was therefore granted for a cervical strain.  The procedural history concerning this claim is identical with that involving the grant of service connection for his low back disability, and therefore needs no further discussion.  So the effective date of this award is also April 29, 2005.  


After granting service connection for the cervical strain, the RO assigned an initial 20 percent rating from April 29, 2005.  This 20 percent rating continued until the RO increased it to 30 percent as of October 2, 2009.  So the issue on appeal is whether a rating higher than 20 percent was warranted prior to October 2, 2009, and whether a rating higher than 30 percent has been warranted since.  See Fenderson, 12 Vet. App. at 125-26.

The Veteran's cervical strain has been rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under these criteria, a 20 percent rating is assigned if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of cervical spine is not greater than 170 degrees.  A higher 30 percent rating is assigned if forward flexion of the cervical spine is 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  Lastly, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine, that is, when additionally considering the adjacent thoracic and lumbar (thoracolumbar) segment.  38 C.F.R. § 4.71a, DC 5237. 

The Rating Schedule also lists normal ranges of motion of the cervical spine for VA compensation purposes to be 45 degrees of flexion, 45 degrees of extension, 45 degrees of lateral flexion, and 80 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).  

Of course, the Board must also consider any additional functional loss of the cervical spine due to pain and related factors described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca, 8 Vet. App. at 206.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 85. 


Since the Veteran's cervical strain does not include IVDS, the Board will not consider the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  38 C.F.R. § 4.71a , DC 5243.  In this regard, the June 2005, July 2007, September 2009, October 2009, and March 2010 VA examination reports show no evidence of disc disease, to include IVDS, or neurological findings involving either upper extremity associated with the cervical strain.  So a separate rating for neurological abnormalities is not warranted for this disability, which only involves a strain.

A.  20 Percent Prior to October 2, 2009

The Board has carefully reviewed the evidence of record but finds no basis to grant a disability rating higher than 20 percent since the initial grant of service connection until October 2, 2009, when the rating was increased to 30 percent.  The most probative evidence during this period includes the June 2005 and July 2007 VA examination reports, as well as Dr. M.K.'s January 2008 report, none of which indicates that forward flexion of the cervical spine was limited to 15 degrees or less, or that there is favorable ankylosis of the entire cervical spine.  

The June 2005 VA examination report notes that his cervical spine demonstrated flexion of 20 degrees, extension of 30 degrees, lateral flexion of 35 degrees bilaterally, and rotation of 25 degrees bilaterally.  The July 2007 VA examination report notes that his cervical spine demonstrated flexion of 30 degrees, extension of 30 degrees, lateral flexion of 35 degrees bilaterally, and rotation of 50 degrees bilaterally.  And lastly, Dr. M.K.'s January 2008 report notes that the cervical spine demonstrated flexion of 30 degrees, extension of 15 degrees, and rotation of 45 degrees bilaterally, while motion for lateral flexion was not recorded. 

These findings clearly show no basis to assign a disability rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine. The Veteran's forward flexion is obviously greater than 15 degrees, and since there is motion in every direction, there is no evidence of favorable or unfavorable ankylosis of his cervical spine.  See Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. at 259 . 

In addition, none of these reports indicates that there has been additional disability or functional loss due to pain, weakness, fatigability, or incoordination of his cervical spine which would warrant an initial rating higher than 20 percent.  See 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See also DeLuca, 8 Vet. App. at 204-08.  The Board notes that there was objective evidence of painful motion, but this did not result in any additional loss of motion.  First, the June 2005 VA examination report notes that repetitive movements showed no additional loss of motion due to pain, fatigue, weakness, or incoordination.  Second, the July 2007 VA examination contains a similar comment that there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance following three repetitions.  Under these circumstances, there is no basis for a disability rating higher than 20 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent for the Veteran's cervical strain from the initial grant of service connection until October 2, 2009.  The Board places greater probative value on the objective clinical findings than the Veteran's own statements in support of his claim.  See Smith, 1 Vet. App. at 237 (determining the credibility of evidence is a function for the Board); Hayes, 5 Vet. App. at 69-70, citing Wood, 1 Vet. App. at 192-193  (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  

B.  30 Percent Since October 2, 2009

The RO granted an increased rating of 30 percent for the Veteran's cervical strain based on findings contained in the VA examination report dated on October 2, 2009.  Testing of the cervical spine at that time revealed a significant decrease in range of motion, with flexion of 5 degrees, extension of 5 degrees, lateral flexion of 5 degrees to the left and 10 degrees to the right, and rotation of 5 degrees to the left and 10 degrees to the right.  It was noted that all movements produced pain, with no indication of any additional loss of motion due to pain, fatigue, weakness, or lack of endurance following repetitive movements.

Since these findings show flexion of only 5 degrees, which is obviously less than 15 degrees, the RO properly granted the higher 30 percent rating from the date of this VA examination on October 2, 2009.  But the Board finds no basis for awarding a disability rating higher than 30 percent since October 2, 2009.  Looking at the above findings, there is clearly no evidence of any unfavorable ankylosis of the cervical spine, which is required for the higher 50 and 100 percent ratings under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237. 

The only other evidence for consideration is the March 2010 VA examination report, which actually shows a significant improvement in range of motion of the Veteran's cervical spine.  The Veteran's cervical spine demonstrated flexion of 50 degrees, extension of 45 degrees, lateral flexion of 30 degrees bilaterally, and rotation of 60 degrees bilaterally.  The examiner noted that there was objective evidence of pain on motion, but no additional limitation of motion on repetitive movement in all directions.  

Again, these findings clearly show motion in all directions, thereby precluding a finding of unfavorable ankylosis of the cervical spine.  In fact, these findings do not even meet the criteria for the current 30 percent rating, since flexion is greater than 15 degrees, even with the objective evidence of pain on motion.  See 38 C.F.R.     §§ 4.40, 4.45, and 4.59.  See also DeLuca, 8 Vet. App. at 204-08.  In any event, the Board will not disturb the current 30 percent rating that has been assigned from October 2, 2009.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a disability rating higher than 30 percent for the Veteran's cervical strain since October 2, 2009.  As the preponderance of the evidence is against this aspect of his claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


VII.  Consideration of an Extra-Schedular Evaluation

The circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's disabilities - namely, his sleep apnea, low back disability (including the radiculopathy affecting his left lower extremity), and the cervical strain reasonably describe and contemplate the extent and severity of these disabilities, including his specific symptoms like the pain and associated limitation of motion and function, and numbness weakness, etc.  See Thun v. Peake, 22 Vet. App. 111 (2008).  He also has had a TDIU effectively since January 20, 2010, which necessarily concedes he is unemployable, meaning incapable of obtaining and maintaining substantially gainful employment on account of these several service-connected disabilities.  Therefore, although this standard for granting a TDIU is different than the standard of marked impairment with his employment for an extra-schedular referral, the TDIU goes the step further and is based on a complete inability to work.  So there is no obligation to refer these claims for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection for visual impairment, claimed as blurred vision, is denied. 

Service connection for arthritis of the left and right shoulders is denied. 

An initial rating higher than 50 percent for the sleep apnea is denied.

An initial rating higher than 10 percent for the grade-1 spondylolisthesis of L5 on S1 and bilateral pars defect at L5, from April 29, 2005 to May 6, 2007, is denied.

The initial rating of 10 percent for the radiculopathy of the left lower extremity associated with this service-connected low back disability is granted, however, back to April 29, 2005 (rather than just to February 15, 2008, so from an earlier effective date), subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 20 percent for the grade-1 spondylolisthesis of L5 on S1 and bilateral pars defect at L5, from May 7, 2007 until January 4, 2008, is denied. 

However, the higher 40 percent rating for this low back disability is granted from January 4, 2008 (so not just as of October 2, 2009, so from an earlier effective date), subject to the statutes and regulations governing the payment of VA compensation.  A rating higher than 40 percent, however, either prior to or since, is denied.

An initial rating higher than 20 percent for the cervical strain from April 29, 2005 to October 1, 2009, is denied. 

A rating higher than 30 percent for this cervical strain since October 2, 2009, also is denied. 


REMAND

The Veteran is additionally requesting service connection for asthma, as well as increased ratings for his service-connected dysmetabolic syndrome X, rated 0 percent (i.e., noncompensable), and a rating higher than 30 percent for his psychiatric disorder characterized as major depression with panic disorder.  These claims, however, require further development before being decided on appeal.


A.  Service Connection for the Asthma

The Veteran claims he developed asthma as a result of his service-connected dysmetabolic syndrome X, so this claim is predicated on the notion that he is entitled to secondary service connection.  See 38 C.F.R. § 3.310(a) and (b), indicating service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A VA examiner in December 2008 reviewed the claims file and examined the Veteran before concluding that the Veteran's asthma was not caused by the service-connected dysmetabolic syndrome X.  But the examiner did not indicate whether this disability was in any way aggravated by the service-connected dysmetabolic syndrome X, particularly since the Veteran's obesity may negatively affect his breathing.  Also lacking is a medical nexus opinion indicating whether the asthma is alternatively secondary to (proximately due to, the result of, or aggravated by) his also service-connected sleep apnea.  A VA examination and opinion therefore are needed concerning these additional possibilities.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (indicating supporting medical evidence usually is needed to associate a claimed condition with a service-connected disability).

B.  Increased Rating for the Dysmetabolic Syndrome X

Dysmetabolic syndrome X is not really a disability, per se, but rather a prodrome - meaning early symptom indicating the onset of a disease - for diabetes mellitus and coronary artery disease.  Nevertheless, the RO granted service connection for dysmetabolic syndrome X, assigning an initial noncompensable rating.  The Veteran is requesting a compensable rating for this syndrome.

The RO rated the Veteran's dysmetabolic syndrome X under DCs 7999-7900.  This hyphenated code indicates this syndrome includes manifestations of hyperthyroidism.  See 38 C.F.R. § 4.27 (2011).

It is unclear, however, whether this is the most appropriate diagnostic code because it is unclear exactly what symptoms are due to this dysmetabolic syndrome X.  And since dysmetabolic syndrome X is a prodrome for diabetes mellitus and coronary artery disease, a VA examination and opinion would be helpful to determining whether the Veteran has developed diabetes, heart disease, or any other condition that is a natural progression of his service-connected dysmetabolic syndrome X.

He referred to "heart issues" during his recent June 2011 hearing before the Board, that is, in addition to his weight gain from his pituitary dysfunction and thyroid impairment, which he also described as gonadness.  He indicated, as well, that he is taking medication to try and control his blood pressure and cholesterol, although his suspicions that he had had a heart attack (myocardial infarction) were not fully confirmed based on the results of further clinical evaluation and work up.  Nevertheless, after having him reexamined, the RO should rate his dysmetabolic syndrome X, and any disability believed to have originated from this syndrome, under the applicable diagnostic criteria.

C.  Increased Rating for the Psychiatric Disorder

The Board also finds that a VA examination is warranted to reassess the severity of the Veteran's service-connected psychiatric disorder, including major depression with panic disorder, currently rated 30 percent.  This rating was assigned based on findings contained in a December 2008 VA psychiatric examination report, which lists a diagnosis of major depressive disorder, mild, secondary to a general medical condition.  The examiner also commented that this causes only mild occupational and social impairment.  A Global Assessment of Functioning (GAF) score of 55 was assigned, which reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32.

Since that examination, however, more recent treatment records suggest the Veteran's mental health may have significantly worsened.  VA treatment records dated in 2010 indicate he is experiencing increased depression and anxiety because his wife of many years had recently left him and he is close to losing his house.  A March 2010 report contains the clinician's comment that the Veteran appears more sad and depressed "than I had seen him before." 

In light of this evidence suggesting his depression has significantly worsened since last examined in December 2008, almost three years ago, another VA examination is needed to reassess the severity of his psychiatric disorder.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination to determine the etiology of the Veteran's asthma.  All necessary diagnostic testing and evaluation should be performed.  The Veteran's claims file must be made available to the examiner for review of the pertinent medical and other history. 


Following a review of the claims file and a physical examination, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's asthma is proximately due to, the result of, or aggravated by his service-connected dysmetabolic syndrome X and/or his service-connected sleep apnea.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  And if the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation.  So merely stating this will not suffice.

2.  Also schedule an appropriate VA compensation examination to properly rate the Veteran's service-connected dysmetabolic syndrome X.  All necessary diagnostic testing and evaluation should be performed.  The Veteran's claims file must be made available to the examiner for review of the pertinent medical and other history.  Following a review of the claims file and a physical examination, the examiner should indentify all symptoms and conditions stemming from the dysmetabolic syndrome X, including any diabetes and coronary heart disease.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  And if the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

3.  As well, schedule a VA compensation examination to reassess the severity of the Veterans' psychiatric disorder, including major depression with panic disorder, under the applicable rating criteria.  See 38 C.F.R. § 4.130, DC 9434 (2011).  Conduct all diagnostic testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical and other history, including recent VA treatment records showing marital and financial problems and discord, which may be causing increased psychiatric symptoms. 

Based on the review of this evidence and personal clinical evaluation, the examiner should indicate all specific symptoms that are attributable to the service-connected psychiatric disorder, including major depression with panic disorder.

Assign an Axis V GAF score consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders and explain what the assigned score means.  This includes, if possible, sorting what measure of the GAF score is attributable to the service-connected psychiatric disorder, including major depression with panic disorder, versus other conditions (whether mental and/or physical), including the Veteran's orthopedic disabilities. 

The examiner also should comment on the Veteran's current level of social and occupational impairment due to his psychiatric disorder, including major depression with panic disorder, especially the impact this condition has on his ability to work (obtain and maintain substantially gainful employment) - but recognizing that he already has been granted a TDIU on account of the combined effect of his several service-connected disabilities and their prevention, in combination, from him obtaining and maintaining employment that could be considered substantially gainful.  Any indications the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  And if the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 


4.  Then readjudicate these remaining claims in light of the additional evidence.  In doing so, consider whether the dysmetabolic syndrome X is rated under the most applicable or appropriate diagnostic code.  If any of these remaining claims is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims. 

The Veteran has the right to submit additional evidence and argument concerning these remaining claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


